PER CURIAM.
Leroy K. Holley appeals- the partial summary denial of his Florida Rule of Criminal Procedure 3.801(a) motion to correct jail credit. We conclude the trial court correctly denied the motion as to Holley’s claims for out-of-state jail credit, post-sentencing jail credit, and out-of-county jail credit. However, because the records attached to the trial court’s order do not conclusively refute Holley’s claim *673for credit on November 18, 2010, and December 7-13, 2010, we remand with directions that the trial court either grant Holley the additional eight days credit or attach portions of the record to its order conclusively showing that Holley is not entitled to relief. See Romine v. State, 151 So.3d 553, 553 (Fla. 5th DCA 2014) (“When a rule 3.801 motion is summarily denied based on the records in the case, a copy of the portion of the files and records that conclusively show that the defendant is not entitled to relief shall be attached to the final order.” (citations omitted)). In all other respects, we affirm.
AFFIRMED, in part; REVERSED, in part; REMANDED, with directions.
LAWSON, C.J., ORFINGER and BERGER, JJ., concur.